J-S25027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TRINA D. HESS                              :
                                               :
                       Appellant               :   No. 1921 MDA 2019

        Appeal from the Judgment of Sentence Entered August 16, 2019
    In the Court of Common Pleas of Huntingdon County Criminal Division at
                       No(s): CP-31-CR-0000410-2018


BEFORE: LAZARUS, J., DUBOW, J., and KING, J.

JUDGMENT ORDER BY DUBOW, J.:                              FILED JUNE 16, 2020

        Appellant, Trina D. Hess, appeals from the August 16, 2019 Judgment

of Sentence following her non-jury trial conviction for Possession of Drug

Paraphernalia.1 We affirm.

        A detailed recitation of the facts is unnecessary to our disposition.

Briefly, on March 30, 2018, Appellant and Appellant’s husband were

passengers in a car that their daughter was driving when Pennsylvania State

Police Trooper Jacob Allison pulled over the car because it had an expired

registration.    After Trooper Allison detected the odor of marijuana, he

searched the car and located a pouch in the front passenger door that

contained a red pill grinder, a cut straw, and a white powdery substance.

Appellant informed Trooper Allison that the pouch and pill crusher belonged

____________________________________________


1   35 P.S. § 780-113(32).
J-S25027-20



to her, and she used them to snort her suboxone medication with her doctor’s

permission. However, at trial, Appellant testified that the pill grinder belonged

to a friend and she had lied to Trooper Allison because she did not want her

daughter, the driver, to get in trouble. Appellant’s husband testified that the

pill grinder belonged to him.

      After a non-jury trial, the trial court convicted Appellant of Possession

of Drug Paraphernalia and sentenced her to one year of probation.

      Appellant timely appealed.       In her Pa.R.A.P. 1925(b) Statement,

Appellant averred: “This [c]ourt should have entered a verdict of acquittal,

given that the evidence adduced at trial was insufficient to support a

conviction.” Pa.R.A.P. 1925(b) Statement, 11/15/19. The trial court filed a

1925(a) Opinion.

      In her brief, Appellant raises the following issue for our review: “Should

Ms. Hess have been granted a verdict of acquittal, given that the evidence

presented at trial failed to prove the elements of the crime charged?”

Appellant’s Br. at 3.   She focuses her argument on an assertion that the

Commonwealth failed to present sufficient evidence to support an inference

that she constructively possessed the paraphernalia. Id. at 7.

      As an initial matter, we must determine whether Appellant has

preserved this claim for appellate review. Pennsylvania courts have

consistently held that for sufficiency of the evidence challenges, an

appellant's Rule 1925(b) statement “needs to specify the element or elements

upon which the evidence was insufficient” and failure to do so results in waiver

                                      -2-
J-S25027-20



of the issue on appeal. Commonwealth v. Williams, 959 A.2d 1252, 1257

(Pa.Super. 2008) (citation omitted); see also Pa.R.A.P. 1925 (b)(4)(ii).

Nevertheless, our Supreme Court has determined that, despite a vague Rule

1925(b) statement, review of a sufficiency claim may be appropriate under

certain circumstances where the case is “relatively straightforward” and the

trial court “readily apprehended Appellant’s claim and addressed it in

substantial detail.” Commonwealth v. Laboy, 936 A.2d 1058, 1060 (Pa.

2007).

       Instantly, Appellant’s boilerplate Rule 1925(b) Statement failed to

specify what elements of the crime she is challenging, and the trial court was

not able to comprehend Appellant’s claim of error and address in it substantial

detail. Rather, the trial court did not engage in any analysis of the elements

of the crime and, instead, focused on witness credibility. See Trial Ct. Op.,

filed 10/22/19, at 1-4.        Because Appellant’s Rule 1925(b) statement was

vague and the trial court was not aware of the specific issue Appellant intended

to raise on appeal and, thus, could not address it, we conclude this issue is

waived.2
____________________________________________


2 Moreover, if Appellant had preserved the issue, we would conclude that the
Commonwealth presented sufficient evidence to support Appellant’s
conviction. See 35 P.S. § 780-113(32) (defining the crime of Possession of
Drug Paraphernalia in relevant part as “[t]he use of, or possession with intent
to use, drug paraphernalia for the purpose of . . . injecting, ingesting, inhaling
or otherwise introducing into the human body a controlled substance in
violation of this act.”). In her brief, Appellant only challenges the “possession”
element of the crime. However, the court found credible Trooper Allison’s



                                           -3-
J-S25027-20



       Judgment of Sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/16/2020




____________________________________________


testimony that Appellant had admitted the pill grinder belonged to her, and
found Appellant’s testimony incredible. See Trial Ct. Op. at 1-4. Accordingly,
we would conclude Appellant’s sufficiency challenge is meritless.

                                           -4-